Opinion
Per Curiam,
These are appeals from an order of the Court of Common Pleas of Allegheny County, refusing to appoint appraisers to evaluate the stock of the appellants, A. M. Kidder & Co. and Karl Kreher, two of seven petitioners who as dissenting shareholders filed a petition pursuant to Section 908 of the Business Corporation Law of 1933, P. L. 364. After rule issued and hearing, the court below granted the relief requested as to five of the petitioners who were the registered holders of 900 shares of stock, and denied relief to the appellants. The decision of this Court in Era Co., *315Ltd. v. Pittsburgh Consolidation Coal Co., 355 Pa. 219, 49 A. 2d 342, relied upon by the trial judge, is dispositive of the questions raised in these appeals.
The order of the court below is affirmed on the opinion of Judge Smart.